DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 9/26/2022, amended claims 1 and new claims 2-20 are acknowledged. 

Election/Restrictions
Newly submitted claims 9-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The device recited in claims 1-8 and the methods recited in claims 9-20 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a number of materially different processes, such as for obtaining measurements of heart valves other than the tricuspid valve annulus or for obtaining measurements of other luminal organs outside of the heart.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the unclear limitation “a second cross-sectional area at the valve annulus using a second set of four electrodes of the at least six electrodes; and  a third cross-sectional area at a location distal to the valve annulus using a second set of four electrodes of the at least six electrodes” in lines 11-14, which renders the claim indefinite because it is not clear if these refer to the same “second set of four electrodes” or different sets of four electrodes (i.e. a second set and a third set). Additionally and/or alternatively, it is unclear how the second set of four electrodes can measure both a second cross-sectional area at the valve annulus and also a third cross-sectional area at a location distal to the valve annulus.
Claims 2-8 are rejected based on their dependence from independent claim 1.
Further, claim 7 is indefinite because it is directed to a system/apparatus but also recites the method step limitations “wherein the device is used in connection with a method, the method comprising the step of operating the device at the cardiac valve annulus to obtain the second cross-sectional area measurement.”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balachandran et al. (US Publication No. 2015/0223729 A1).

Regarding claim 1, Balachandran et al. discloses a device for obtaining measurements within a mammalian luminal organ of a mammalian subject, comprising: 
an elongated body (602) having a distal end (see Figures 9A-B); and 
at least six electrodes (616, 618, 620, 622, 636, 638, 640, 642) positioned at the distal end of the elongated body or to a portion of the device distal to the distal end of the elongated body (see Figures 9A-B and [0075]); 
the device configured to obtain data sufficient to determine at least three dimensional measurements within the mammalian luminal organ when positioned and operated therein, said measurements comprising: 
a first cross-sectional area at a location proximal to a valve annulus using a first set of four electrodes of the at least six electrodes (see Figure 12 and [0088]-[0091]); 
a second cross-sectional area at the valve annulus using a second set of four electrodes of the at least six electrodes (see Figure 12 and [0088]-[0091]); and 
a third cross-sectional area at a location distal to the valve annulus using a second set of four electrodes of the at least six electrodes (see Figure 12 and [0088]-[0091]).
Regarding claim 2, Balachandran et al. discloses a balloon (604) positioned upon the elongated body such that the at least six electrodes are positioned within said balloon (see Figures 9A-B).
Regarding claim 4, Balachandran et al. discloses when the balloon is inflated at the valve annulus, the second cross-sectional area is indicative of the cross-sectional area of the balloon at the valve annulus (see Figure 12 and [0088]-[0091]).
Regarding claim 5, Balachandran et al. discloses the device is configured to obtain at least a fourth dimensional measurement, the fourth dimensional measurement comprising: a fourth cross-sectional area at the valve annulus using a set of electrodes different from the second set of four electrodes of the at least six electrodes (see Figure 12 and [0088]-[0091]).
Regarding claim 6, Balachandran et al. discloses a first balloon (102) and a second balloon (104) positioned upon the elongated body such that the at least six electrodes are positioned within said balloons (see [0054]-[0055]).
Regarding claim 7, Balachandran et al. discloses the valve annulus is a cardiac valve annulus, and wherein the device is used in connection with a method, the method comprising the step of operating the device at the cardiac valve annulus to obtain the second cross-sectional area measurement (see [0052]).
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran et al., further in view of Mashimo et al. (US Publication No. 2010/0113939 A1).

Regarding claim 3, it is noted Balachandran et al. does not specifically teach the device is configured to obtain multiple balloon cross sectional areas at various stages of inflation. However, Mashimo et al. teaches the device is configured to obtain multiple balloon cross sectional areas at various stages of inflation (see Figures 3A-B and 7 and [0026], [0028], [0038], and [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Balachandran et al. to include the device is configured to obtain multiple balloon cross sectional areas at various stages of inflation, as disclosed in Mashimo et al., so as to determine the cross sectional areas during step-wise dilation of the balloon to provide compliance analysis of the lumen (see Mashimo et al.: [0028]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran et al., further in view of Greenan (US Publication No. 2007/0244394 A1).

Regarding claim 8, it is noted Balachandran et al. does not specifically teach the balloon has a less compliant proximal section and a more compliant distal portion such that, upon expansion of the balloon, the balloon first expands proximally and then extends distally (see Figures 3B, 3D, and 3F and [0014] and [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Balachandran et al. to include the balloon has a less compliant proximal section and a more compliant distal portion such that, upon expansion of the balloon, the balloon first expands proximally and then extends distally, as disclosed in Greenan, so as to allow differential expansion of the balloon to from a contacting edge (see Greenan: [0027]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791